Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2014/0056243 to Pelletier et al. in view of Patent Pub. 2014/0269364 to Knapp and 2008/0261602 to Livneh.

Regarding claim 1, Pelletier teaches a communication system comprising a user equipment and a base station node group, in which a protocol stack between the user equipment and the base station node group includes PDCP, RLC, MAC and PHY (see WTRUs 102 in Figs. 1 and 6, which show the recited “user equipment”, see MeNB (macro node base stations) 114 in Figs. 1A and 2B, which is the recited “base station”, and see sections [0115] and [0116], which teach these recited layers used in the protocol stack between the WTRU and the MeNB base station), wherein
the base station node group includes a first node and a plurality of second nodes each connected to the first node (see Figs. 2A and 2B, sections [0100] to [0108]), where the group of SeNBs within the coverage area of the macro MeNB form a cluster which is a “group of one macro and lower level nodes”, where the MeNB (macro node base station) is the recited “first node”, which is at a higher level that the low-level small cell SC-eNBs (recited “plurality of second nodes”), where the base station node group “includes” the lower level small cell nodes,
the first node terminates the PDCP, each of the plurality of second nodes terminates the RLC, the MAC and the PHY (see Fig. 6 which shows the PDCP layer terminated in the macro-base station (“first node”), and the RLC, MAC and PHY layers terminated in the small cell base stations (“second nodes”), as recited, and 

the base station node group is configured to perform radio communication with the user equipment that terminates the PDCP, the RLC, the MAC and the PHY (see Fig. 6 which shows all these layers terminated in the WTRU “user equipment”, as recited). 

Regarding the newly amended feature of claim 1 reciting “each of the plurality of second nodes notifies the first node of information regarding QoS and information regarding load”, although Pelletier teaches loading etc., in sections [0114], [0172] and [0255], Knapp is added (for teaching loading information).

In an analogous art, Knapp teaches a system which includes macro and femto nodes handing off mobile devices.  See section [0026], which teaches that the macro and femto nodes exchange load information to switch off due to loading/congestion. 

Therefore, as both Pelletier and Knapp teach mobile systems which load balance, and as Knapp explicitly teaches lower level nodes communicating information to a macro node, it would have been obvious to one of ordinary skill in the art to modify Pelletier with the teachings of Knapp as both these references teach the desirability and conventionality of exchanging information between nodes for handoff purposes.  
Regarding the above amendment to claim 1 now reciting “each of the plurality of second nodes notifies the first node of information regarding QoS and information regarding load”, although Pelletier teaches handoff considerations and QoS concerns in sections [0080], and although Knapp teaches RSSI in section [0030], which is an indication of QoS, Livneh is added. 

In an analogous art, Livneh teaches a system which includes a plurality of femto-base stations (FBS).  As shown in Figs. 4 to 8, and as described in sections [0075] to [0088], Livneh teaches that each FBS transmits its connection parameters (to a central FBS aggregator) to form a map for handover purposes, which include loading and QoS parameters.  See also claim 11 of Livneh, which also explicitly teaches using the exchanged QoS parameters for handover purposes. 

Therefore, as Pelletier/Knapp teach mobile systems which exchange information between lower level nodes and a macro node, and as Livneh teaches exchanging QoS information from a FBS to a higher node for handover purposes, it would have been obvious to one of ordinary skill in the art to modify Pelletier/Knapp to also exchange QoS information, as QoS information is conventionally used to determine connections and wireless resources and usually is guaranteed for users as in Pelletier. 

Regarding claim 2, which now recites “a base station node group used in a communication system comprising the base station node group and a user equipment, the base station node group comprising: 
a first node; and 
a plurality of second nodes, each connected to the first node, 
wherein a protocol stack between the user equipment and the base station node group includes PDCP, RLC, MAC and PHY, the first node terminates the PDCP, 
each of the plurality of second nodes terminates the RLC, the MAC and the PHY, 
each of the plurality of second nodes notifies the first node of information regarding QoS and information regarding load, and 
the base station node group performs radio communication with the user equipment that terminates the PDCP, the RLC, the MAC and the PHY”, as this claim includes similar features as claim 1, see Pelletier as described in the rejection of claim 1 above, where the “first node” is the MeNB 114 and the “second nodes” are the small cell SC-eNBs in where Fig. 6 shows the termination of all the protocol layers in each specific device, as recited.  See Knapp and Livneh for load and QoS information respectively.  

Regarding claim 3, which now recites “A user equipment used in a communication system comprising a base station node group and the user equipment, wherein 
a protocol stack between the user equipment and the base station node group includes PDCP, RLC, MAC and PHY, 
the user equipment terminates the PDCP, the RLC, the MAC and the PHY, 
the user equipment performs radio communication with the base station node group including a first node, and a plurality of second nodes each connected to the first node
the first node terminates the PDCP,
each of the plurality of second nodes terminates the RLC, the MAC and the PHY, and
each of the plurality of second nodes notifies the first node of information regarding QoS and information regarding load”
as this claim includes similar features as claim 1, see Pelletier as described in the rejection of claim 1 above, where the “first node” is the MeNB 114 and the “second nodes” are the small cell SC-eNBs in where Fig. 6 shows the termination of all the protocol layers in each specific device, as recited.  See Knapp and Livneh for load and QoS information respectively.  Regarding the “user equipment”, see the WTRU in Figs. 1, 2B and 6 of Pelletier, which terminates the protocol layers as described in sections [0115] and [0116], as recited).



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are now moot because of the new grounds of rejection (in view of newly added Knapp and Livneh references).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S KELLEY/Primary Examiner, Art Unit 2646